Case 1:16-cv-10666-JGD Document 166-3 Filed 09/02/20 Page 1 of 7




                        EXHIBIT C
Case 1:16-cv-10666-JGD Document 166-3 Filed 09/02/20 Page 2 of 7
Case 1:16-cv-10666-JGD Document 166-3 Filed 09/02/20 Page 3 of 7
Case 1:16-cv-10666-JGD Document 166-3 Filed 09/02/20 Page 4 of 7
Case 1:16-cv-10666-JGD Document 166-3 Filed 09/02/20 Page 5 of 7
Case 1:16-cv-10666-JGD Document 166-3 Filed 09/02/20 Page 6 of 7
Case 1:16-cv-10666-JGD Document 166-3 Filed 09/02/20 Page 7 of 7
